         Case 1:15-cv-12539-MBH Document 3 Filed 04/27/21 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * ** *
                                      *
  LEO AND CAROLYN ZODROW,             *
                  Plaintiffs,         *
                                      *
           v.                           Nos. 15-1253L; 15-12539L
                                      *
                                        Filed: April 27, 2021
                                      *
  UNITED STATES,                      *
                  Defendant.          *
                                      *
   * * * * * * * * * * * * * * * * ** *
                                  ORDER

        The court is in receipt of the April 22, 2021 “Notice of Certain Plaintiffs’ Acceptance
of the United States’ Offer of Judgment.” Plaintiffs’ claims are included in the Notice. The
claims associated with the above-captioned plaintiffs are, hereby, SEVERED from the
case of Flying S. Land Co., et al. v. United States, Case No. 15-1253L, and shall be
reorganized, for case management purposes, into the above-captioned case, Leo and
Carolyn Zodrow v. United States, and assigned Case No. 15-12539L. The April 22, 2021
Notice requests that the court direct the entry of judgment for the claims of Leo and
Carolyn Zodrow in the amount of $2,170.51. The Clerk of the Court shall enter
JUDGMENT in the amount of $2,170.51 for plaintiffs. The entry of judgment by the Clerk’s
Office shall not affect this court’s jurisdiction over the remaining plaintiffs and properties
in the case of Flying S. Land Co., et al. v. United States, Case No. 15-1253L.

       IT IS SO ORDERED.
                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
